Citation Nr: 0422894	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  96-40 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hepatitis.
 
2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a right pelvis 
disorder.  

4.  Entitlement to service connection for a low back 
disorder.  

5.  Entitlement to service connection for a left shoulder 
disorder.  

6.  Entitlement to a compensable rating for residuals of a 
fracture of the ring finger of the left hand.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1963 and from March 1970 to September 1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1996 RO decision.  

In June 1998, the Board remanded the case to the RO for 
additional development.  (The Board also adjudicated two 
other issues on appeal.)  At that time, the Board phrased the 
issues relating to the low back and left shoulder in light of 
whether new and material evidence had been received to reopen 
such claims, as had the RO.  However, after further review of 
the veteran's file, the Board observes that following the 
prior decisions of the RO in November 1981, October 1982, and 
December 1984, which denied service connection for low back 
and left shoulder disorders, the RO did not actually notify 
the veteran of his right to appeal the decisions.  Therefore, 
it cannot be stated that these prior decisions are final, 
such that the veteran would be required to submit new and 
material evidence to reopen the low back and left shoulder 
claims.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2003).  Accordingly, it is appropriate to address the 
present issues of service connection for low back and left 
shoulder disorders on the merits, without initially 
considering whether new and material evidence has been 
received to reopen the formerly adjudicated claims and the 
issues have been rephrased accordingly.  

This case also comes to the Board on appeal from a March 2002 
RO decision, which determined that new and material evidence 
had not been received to reopen a claim of entitlement to 
service connection for hypertension.  

In regard to the hypertension claim, the Board observes that 
the RO adjudicated the issue as whether new and material 
evidence had been received to reopen the claim.  However, 
like the low back and left shoulder issues noted above, 
following the prior decision of the RO in September 1980, 
which denied service connection for hypertension, the RO did 
not actually notify the veteran of his right to appeal the 
decision.  Records in the file show only that notice was sent 
to the veteran in October 1980 about the decision as it 
pertained to other claims decided therein; however, the 
hypertension issue was not addressed in that letter and 
appellate rights were not furnished.  In a hearing in March 
2004, the veteran acknowledged that the RO at one point 
issued him a decision denying service connection for 
hypertension (see Transcript, page 13); however, even if this 
was the case, there is no objective evidence that he was 
notified of his appellate rights at that time.  Accordingly, 
it is appropriate to address the present issue of service 
connection for hypertension on the merits, without initially 
considering whether new and material evidence has been 
received to reopen the formerly adjudicated claim.  

Throughout the pendency of this appeal, the veteran has 
testified at three hearings:  one hearing conducted by a 
local hearing officer at the RO in December 1996 and two 
hearings conducted by Veterans Law Judges in Washington, D.C. 
in February 1998 and March 2004.  Transcripts of these 
hearings are associated with the claims file.

It is noted that, at the March 2004 hearing, the veteran 
indicated his desire to pursue the claims of entitlement to 
service connection for diabetes mellitus and an increased 
rating for hearing loss.  Thus, these issues are referred to 
the RO for further appropriate consideration. 

The Board notes that the undersigned conducted the hearing 
relevant to the issue of entitlement to service connection 
for hypertension and as such is authorized to make the final 
disposition relevant to the claim herein below.  All other 
issues listed on the first page of this decision are REMANDED 
to the RO via the Appeals Management Center, in Washington, 
DC.  VA will inform the veteran and his representative if 
they are required to take any further action.


FINDING OF FACT

Currently-diagnosed hypertension was initially manifested 
during the first year following the veteran's discharge from 
active service.  


CONCLUSION OF LAW

Hypertension is presumed incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307 (2003).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to 
aid the appellant in substantiating his claim.  



II.  Service Connection for Hypertension

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including hypertension, if manifest to a compensable degree 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307.

A 10 percent evaluation is warranted for hypertensive 
vascular disease (essential arterial hypertension) where the 
diastolic pressure is predominantly 100 or more.  A minimum 
10 percent evaluation is also assigned when continuous 
medication is shown necessary for the control of hypertension 
and there is a history of diastolic blood pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
diastolic pressure of predominantly 110 or more with definite 
symptoms.  Hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  For purposes of this section, 
the term hypertension means that the diastolic blood pressure 
is predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101. Note (1) (2003).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran claims that he has hypertension that was incurred 
during service.  In a statement received in March 2004, the 
veteran contended that he was prescribed medication for 
hypertension during active service, although he did not know 
what hypertension was at that time.  He also stated that he 
was currently taking amlodipine besylate and lisinopril for 
control of hypertension, which was noted on a VA list of his 
outpatient medications that was attached to his statement.  

Service medical records do not show any treatment for or 
diagnosis of hypertension.  Service medical entries do not 
show elevated blood pressure readings, with the exception of 
an August 1978 record, which notes a blood pressure reading 
of 144/110; it does not appear that the veteran was 
prescribed medication at that time.  At the time of his 
separation physical examination in August 1979, his blood 
pressure reading was 118/82.  

Post-service medical records show that, at the time of a VA 
examination in January 1980, three separate blood pressure 
readings were 154/94; the diagnosis was essential 
hypertension.  Private medical records show that blood 
pressure readings remained elevated at 112/90 in October 1980 
and 126/90 in April 1981.  The veteran's blood pressure at 
the time of a VA examination in March 1983 was 110/80, and in 
a private treatment record dated in May 1984 it was noted as 
172/96.  The veteran was hospitalized at the VA in October 
1985 for an unrelated ailment, and his blood pressure was 
recorded as 120/90.  At that point, he was diagnosed with 
hypertension, Class "A," and was prescribed medication in 
the form of Dyazide.  While on medication, his blood pressure 
readings from that point were essentially lowered, and his 
hypertension was controlled.  VA and private medical records 
for 1986 through 1996 reflect such readings as 110/70, 
134/84, and 132/88, with various diagnoses of hypertension or 
history of hypertension.  At the time of a VA examination in 
September 1999, his blood pressure reading was elevated to 
180/90, and the diagnosis was hypertension, suboptimal 
control.  It was also noted then that the veteran was not 
taking anti-hypertensive medications.  Recent VA outpatient 
treatment records show an elevated reading of 140/90 in April 
2003 with a diagnosis of hypertension, uncontrolled.  The 
veteran was prescribed new medication, evidently bringing his 
hypertension under control by September 2003, wherein his 
blood pressure reading was recorded as 158/81.  

After consideration of the veteran's contentions as well as 
his medical history, the Board finds that there is convincing 
evidence to show that the veteran's currently-diagnosed 
hypertension was initially manifested during the one-year 
presumptive period following his discharge from service.  
Although not shown to predominantly manifest diastolic 
readings of 100, the veteran's in-service readings included a 
diastolic level of 110 and in the year after service, as well 
as later, he showed diastolic readings of 90 or more, at 
times approaching 100.  The veteran was, in fact, diagnosed 
with essential hypertension within a few months of his 
service discharge in September 1979.  Notably, blood pressure 
readings in January 1980 were more elevated than the reading 
taken in October 1985, at which time he was first prescribed 
anti-hypertensive medication.  Subsequent records show that 
he continued on medication for hypertension for an 
unspecified period of time.  On more recent VA outpatient 
records, his blood pressure levels were recorded as elevated, 
and he was again placed on medication for uncontrolled 
hypertension.  

Thus, a longitudinal review of the record shows that the 
veteran has uncontrolled hypertension requiring medication 
and that elevated blood pressure levels manifested during 
service and within the initial post-service year.  
Accordingly, the Board concludes that the evidence 
demonstrates that the veteran's hypertension was initially 
manifest during the applicable presumptive period following 
discharge from active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307.


ORDER

Service connection for hypertension is granted.  




REMAND

Relevant to the remaining issues on appeal, remand is 
warranted in this appeal to ensure that the veteran has been 
afforded adequate notice under the VCAA, as well as to ensure 
that all pertinent medical evidence is associated with the 
claims file and to obtain contemporary medical opinions as to 
the etiology of various disabilities at issue.

First, after a preliminary review of the record on appeal, 
the Board finds that the RO has not properly apprised the 
veteran of the redefined obligations of the VA, as contained 
in the VCAA, in regard to his claims.  Thus, on remand, the 
RO must ensure compliance with the notice and duty to assist 
provisions contained in the VCAA, to include sending any 
additional letters to the veteran and obtaining any 
additional medical or other evidence, as deemed appropriate.  
Specifically, the RO must ensure that the veteran has been 
notified of what information or evidence is needed from him 
and what the VA has done and will do to assist him in 
substantiating each of his claims, and must also provide him 
with opportunity to submit any information or evidence in his 
possession that is pertinent to his appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, the veteran testified at a hearing in March 2004 that 
he currently receives treatment at the VA to include for 
arthritis at the Traverse City VA Outpatient Clinic.  A 
review of the file shows that the RO has obtained various 
outpatient records dated up to October 2003 from VA Medical 
Centers in Detroit and Saginaw.  On remand the RO should 
attempt to obtain all pertinent treatment records indicated 
by the veteran.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Third, the Board notes that in the June 1998 Remand it had 
directed the RO to obtain all outpatient treatment records, 
dated from September 1979 to September 1981, from three VA 
facilities (Allen Park, Ann Arbor, and Battle Creek) 
identified by the veteran at a February 1998 hearing.  The RO 
subsequently received responses from VA Medical Centers in 
Detroit, Ann Arbor, and Battle Creek.  Clarification is 
needed as to whether the response from Detroit was intended 
to include those records from Allen Park. 

Fourth, a VA examination is indicated to ascertain whether 
current low back and left shoulder disorders, and any right 
pelvis disorder, are related to the veteran's periods of 
service.  Service medical records indicate that the veteran 
had complained on several occasions particularly of low back 
pain, but left shoulder and pelvic pain as well, in 1963 and 
in the period from 1973 to 1977, and post-service records 
include note of findings and complaints related to these 
areas.  The Board notes, however, that VA examiners have not 
furnished etiological opinions after reviewing the veteran's 
claims file.  Thus, additional examination is warranted to 
clarify the nature and etiology of all existing low back, 
right pelvis, and left shoulder disorders.  

The Board is keenly aware of and regrets the fact that some 
of the issues on appeal have been pending for a prolonged 
period of time.  However, in the interests of according the 
veteran full due process and assistance in substantiating his 
claims, the case is REMANDED to the RO for the following:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  This includes advising the 
veteran as to what specific evidence and 
information, if any, he is responsible for 
providing to VA and what evidence VA will 
obtain on his behalf; requesting him to 
submit any relevant evidence in his 
possession; and assisting the veteran by 
obtaining identified evidence to 
substantiate his claims of whether new and 
material evidence has been received to 
reopen a claim of service connection for 
hepatitis; service connection for a right 
pelvis disorder, low back disorder, and 
left shoulder disorder; and an increased 
rating for residuals of a fracture of the 
ring finger of the left hand.  

2.  The RO should obtain the names and 
addresses of all health care providers (VA 
or non-VA), and the approximate dates of 
treatment, relevant to evaluation of the 
veteran for hepatitis and disorders of the 
right pelvis, low back, left shoulder, and 
left hand.  After receiving this 
information and any necessary releases, 
the RO should take all appropriate steps 
to obtain copies of identified records for 
association with the claims file, to 
include updated treatment records from the 
Traverse City VA Outpatient Clinic.  In so 
doing, the RO should clarify whether 
records from Allen Park VA Medical Center, 
dated from September 1979 to September 
1981, have been sought in regard to the 
present appeal, and if not, obtain them.  

3.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination in 
order to ascertain the nature and 
etiology of his claimed low back, right 
pelvis, and left shoulder disorders.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be accomplished.  
All clinical findings should be reported 
in detail in the examination report.  In 
particular, the examiner is requested to 
do the following:
(a) elicit from the veteran a 
history of all low back, right 
pelvis, and left shoulder complaints 
and treatment; 
(b) furnish a diagnosis of any 
currently present low back, right 
pelvis, and left shoulder disorders; 
and 
(c) render an opinion as to the 
likely date of onset and etiology of 
each diagnosed disorder.  With 
respect to the latter, the examiner 
should provide an opinion as to 
whether it is more likely than not 
or less likely than not that any 
currently identified low back, right 
pelvis, and left shoulder disorder 
is related to the veteran's active 
service from November 1961 to 
November 1963 or March 1970 to 
September 1979.  

4.  The RO should otherwise review the 
claims file and ensure that all other 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and its 
implementing regulations, 
38 C.F.R. § 3.159 (2003), are fully 
complied with and satisfied.  This 
includes advising the veteran as to what 
specific evidence and information, if 
any, he is responsible for providing to 
VA; advising him as to what evidence VA 
will obtain on his behalf; requesting him 
to submit any relevant evidence in his 
possession; and, assisting him by 
obtaining identified evidence to 
substantiate his claims.

5.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims on appeal, based on a review of 
the entire evidentiary record.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should provide him and his representative 
with a supplemental statement of the case 
and the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



